             Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                                                             F\LE D
                                                                                 OC1 10 2.0t9
UNITED STATES OF AMERICA,·                   )
                                             )
               .Plaintiff,                   )
                                             )
       vs.                                   )       Case No. 19-mj-08240-TJJ
                                             )
TOMMY BENSON,                                )
COURTNEY SANDERS,                            )
CEDRIC SANDERS, AND                          )
VERDELL MAYS, JR.,                           )
                                             )
                Defendants.                  )

                               CRIMINAL COMPLAINT

       I, Brian Granger, am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF), a component ofthe U.S. Department of Justice, having been so employed

since November 15, 2015. I am currently assigned to ATF Kansas City Group I, and charged

with investigating violations of Federal Firearms, Explosives, and Arson Laws. I have

successfully completed the Criminal Investigator Training Program and the ATF Special Agent

Basic Training at the Federal Law Enforcement Training Center in Glynco, Georgia.

Immediately prior to that, I was employed as a police officer with the City of Olathe, Kansas

Police Department for approximately 10 years where I was temporarily assigned to the United

States Drug Enforcement Administration as well as a member of the Tactical SupportUnit where

I served numerous high-risk narcotics search warrants. I also have worked as an agent with the

United States Border Patrol where I was involved in investigations and arrests of narcotic
                                                                        '
traffickers. I also worked for the United States Department of Homeland Security as a Federal

Air Marshal.
                                                 1
           Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 2 of 9




       I have received specialized training in narcotics and firearms related investigations and

instruction pertaining to the laws .of search and seizure, and have been involved in numerous

investigations related to the possession of firearms by prohibited persons throughout my law

enforcement career. I am familiar with the enforcement of Federal firearms laws as well as the

enforcement of Federal nar~otics laws. My training and experience has involved, among other

things, (a) the debriefing of defendants, witnesses, informants, as well as others who have

knowledge of the distribution and transportation of controlled substances and I or the illegal

acquisition and distribution of firearms, and the laundering .and concealment of proceeds of

firearms trafficking/ drug trafficking; (b) surveillance; and the analysis of documentary and

physical evidence. Based on my training and experience as an investigator, I have become

familiar with the manner in which firearms traffickers and narcotics traffickers conduct their

firearms and narcotics related business, including the methods employed by narcotics dealers to

import and distribute narcotics, the manner in which firearms are exported and I or transported

illegally, the methods in which individuals collect and launder firearm and narcotic proceeds,

and other aspects of firearms and narcotics trafficking. These methods include, but are not

limited to the use of wireless communication technology (such as cellular phqnes), the utilization

of computers, electronic mail, counter-survelnance, false or fictitious identities, and the use of

coded communications in an attempt to avoid detection by law enforcement. I have been

personally involved in numerous investigations involving the unlawful possession of firearms

and the possession, manufacture, and distribution of controlled substances, including cocaine,

methamphetamine, marijuana, and heroin.

       Being duly sworn, I declare and state the following is true and correct to the best of my


                                                  2
           Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 3 of 9




knowledge and belief:

                                             COUNT 1

       On or about September 26, 2017, in the District of Kansas, the defendant,

                                       TOMMY BENSON,

knowingly, intentionally, and unlawfully possessed a firearm, to wit: a Mini Draco, 7.62 x 39mm

AK-Pistol, bearing serial number PMD01800-14RO, in furtherance of a drug trafficking crime

for which he may be prosecuted in a court of the United States, that is, possession with intent to

distribute marijuana, in violation of Title 21, United States Code, Sections 84l(a)(l) and

841(b)(l)(D).

       This was done in violation of Title 18, United States Code, Sections 924(c) and 2.

                                             COUNT2

       On or about September 26, 2017, in the District of Kansas, the defendant,

                                    COURTNEY SANDERS,

knowingly, intentionally, and unlawfully possessed a firearm'. to wit: a Glock, model 29, lOmm

pistol, bearing serial number BBGP700, in furtherance of a drug trafficking crime for which he ·

may be prosecuted in a court of the United States, that is, possession with intent to distribute

marijuana, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(D).

       This was done in violation of Title 18, United States Code, Sections 924(c) and 2.

                                           · COUNT3

       On or about September 26, 2017, in the District of Kansas, the defendant,

                                      CEDRIC SANDERS,

knowingly, intentionally, and unlawfully possessed a firearm, to wit: a Glock, model 30, .45


                                                  3
             Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 4 of 9


                                                                                                 ·I



caliber pistol, bearing serial number MVY589, in furtherance of a drug trafficking crime for

which he may be prosecuted in a court of the United States, that is, possession with intent to

distribute marijuana, in violation of Title 21, United States Code, Sedions 84l(a)(l) and

841(b)(l)(D).

       This was done in violation of Title 18, United States Code, Sections 924(c) and 2.

                                            COUNT4

       On or about September 26, 2017, in the District of Kansas, the defendant,

                                     VERDELL MAYS, JR.,

knowingly, intentionally, and unlawfully possessed a firearm, to wit: a Aero Precision LLC,

model X15, .223 caliber pistol, bearing serial number AR96985, in furtherance of a drug

trafficking crime for which he may be prosecuted in a court of the United States, that is,

possession with intent to distribute marijuana, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l)(D).

       This was done in violation of Title 18, United States Code, Sections 924(c) and 2.

                                            COUNTS

       On or about September 26, 2017, in the District of Kansas, the defendants,

                                      TOMMY BENSON,
                                    COURTNEY SANDERS,
                                    CEDRIC SANDERS, and
                                    VERDELL MAYS, JR.,

-knowingly and intentionally possessed with intent to distribute a mixture and substance

containing a detectable amount of marijuana, a controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(l), and 84l(b)(l)(D), and Title 18, United States Code,

Section 2.

                                                 4
          Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 5 of 9




                                      STATEMENT OF FACTS

       This complaint is based on the following facts, which are known to me as a result of my

personal participation in this investigation, and from reports made to me by other members of law

enforcement:

1. On September 26, 2017, an arrest warrant was served on Tommy Benson and Cedric Sanders

   at 8142 Perry Street, Apartment 90, Overland Park, Kansas. When the arrest warrant was

   served; Tommy Benson, Cedric Sanders, Courtney Sanders, and Verdell Mays, Jr. were

   located at the apartment.

2. After Benson, Courtney Sanders, Cedric Sanders, and Mays were taken into custody, a

   search warrant was obtained in Johnson County District Court for 8142 Perry, Apartment 90

   in Overland Park, Kansas. The search warrant was executed on September 26, 2017. During ·

   the search of the residence numerous firearms were recovered throughout the residence

 ' including: a Mini Draco 7.62x39mm, AK-Pistol, serial number PMD01800-14RO; a Glock,

   Model 30, .45 caliber pistol, serial number MVY589; a Glock, Model 29, 1Omm pistol, serial

   number BBGP700; a Areo Precision LLC, Model XI 5, .223 caliber pistol, serial number

   AR96985; a Glock, Model 23, .40 caliber pistol, serial number BAAH243; a Century Arms,

   7.62 x 39mm AK-pistol, serial number C39P02583; a Zastava Serbia, Model 92PV

   7.62x39mm AK-pistol, serial number M92PV052931; a Surplus Ammo and Arms, Model

   Low15, .300 Blackout caliber, AR-pistol, serial number SA17257; and a Micro Draco,

   7.62x39mm, AK-pistol, serial number PMD02937-15RO.

3. Officers located approximately five (5) pounds of marijuana, digital scales, and plastic
                                             .                                  .




   baggies throughout the residence. Based on my training and experience, marijuana of this


                                                 . 5
          Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 6 of 9




   quantity is possessed for distribution and items such as digital scales and plastic baggies are

   used for the packaging and distribution of controlled substances. These items were visible

   and accessible to the apartment occupants Tommy Benson, Cedric Sanders, Courtney

   Sanders, and Verdell Mays, Jr.    Law Enforcement also recovered $16,184 in United States

   Currency in a plastic bag in the kitchen. A black and blue backpack with containing a Glock,

   Model 31,   .3 57 caliber pistol, serial number GAD261, with one round of ammunition in the
   chamber and 22 rounds in the magazine, one Glock magazine, with 15 rounds of

  · ammunition, clear plastic baggies, and a Kansas Driver's License for Verdell Mays, Jr. was

   located in a bedroom room closet Courtney Sanders Kansas ID card was also located on a

   shelf in the bedroom closet room with 10 rounds of .223 caliber ammunition, 23 rounds of

   .40 caliber ammunition, and 12 rounds of 7.62 ammunition. The marijuana was tested and

   determined to contain tetrahydrocannabinol.

4. Facebook and Instagram search warrants were obtained for Cedric Sanders, Tommy Benson

   and Courtney Sanders accounts. In reviewing the records for Cedric Sanders it showed he

   was conducting narcotics and fiream1s transactions via social media during the months of

   September and October of2017 during the time of the search warrant at 8142 Perry
                                          \


   Apartment 90, Overland Park, Kansas. A review of Courtney Sanders social media showed

   he was conducting narcotics transactions during September and October of 2017 during the

   time of the search warrant at 8142 Perry, Apartment 90 in Overland Park, Kansas. Tommy

   Benson had changed his social media accounts prior to the execution of the search.

5. As part of an ongoing investigation into the MOB street gang, ATF undercover agent started

   to purchase marijuana from Tommy Benson in November 2018. From November of2018


                                                 6
          Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 7 of 9




   until February 2019 the ATP undercover purchased approximately seven (7) pounds of

   marijuana from Benson. On November 9, 2018, Benson was driven to the narcotics

   transaction in a vehicle registered to Courtney Sanders. On January 4, 2019, Benson was

   driven to the narcotics transaction by Cedric Sanders and during the conversation with

   Benson he advised he would introduce the undercover agent to his brother for future deals

   and he pointed to Sanders inside the vehicle.

6. On February 6, 2019, Verdell Mays, Jr. was arrested by the Overland Park Police Department

   during a traffic stop for distribution of marijuana. During the stop approximately 89.60

   grams of marijuana was seized. A cellular telephone belonging to Mays was located and a

   search warrant was obtained in Johnson County District Court. A search of the phone

   revealed Mays had been conducting narcotics transactions via text messaging on the device.

7. On September 24, 2019, aDNA lab report was received for DNA analysis performed on the

   firearms located during the search warrant conducted on September 26, 2017, at 8142 Perry,

   Apartment 90 in Overland Park, Kansas. The lab results established that the Mini Draco

   7.62x39mm, AK-Pistol, Serial Number PMD01800-14RO, which was located in a grey

   backpack with one magazine with 28 rounds of ammunition, a digital scale, and $325 in

   United States Currency had evidence of Tommy Benson's DNA profile on it. The lab results

   established that the Glock, Model 30, .45 caliber pistol, serial number MVY589, which was

   located in a black gym style bag had evidence of Cedric Sanders' DNA profile on it. The lab

   results established that the Aero Precision LLC, Model X15, .223 caliber pistol, serial

   number AR96985, which was located in a black gym style bag had evidence of Verdell

   Mays, Jr's DNA profile on it. The lab results established that the Glock, Model 29, lOmm


                                                   7
          Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 8 of 9




   pistol, serial number BBGP700, which was located in a black gym style bag had evidence of

   Courtney Sanders' DNA profile on it. The location of the weapons described herein in

   relation to distribution quantities of marijuana, as well as scales, packaging materials, and

   U.S. currency establishes probable cause to believe that the firearms described herein were

   possessed in furtherance of a drug trafficking crime for which the defendants may be

   prosecuted in a court of the United States, possession with intent to distribute marijuana.

      The foregoing is true and correct to the. best of my information and belief.




                                                     Special Agent ATF

          .·                                                              771
       Sworn to before me and subscribed in my presence this        h1fliY of October 2019, at
Kansas City, Kansas.




                                                 8
            Case 2:19-mj-08240-TJJ Document 1 Filed 10/10/19 Page 9 of 9




                                             PENALTIES


Counts 1-4:
Possession of a firearm infurtherance of a drug trafficking crime, 18 U.S.C. §§ 924(c) and 2
                                                                                            I




   •    NLT 5 years NMT life imprisonment consecutive to any other sentence imposed,
   •    NMT 5 years supervised release;
   •    NMT a $250,000 fine;
   •    Forfeiture Allegation, and
   •    $100.00 special assessment fee.

        If the defendant has previously been convicted and sentenced for a'§ 924(c) offense the
        penalties are:

   •    NLT 25 years NMT life imprisonment consecutive to any other sentence imposed,
   •    NMT 5 years supervised release;
   Ii   NMT a: $250,000 fine;
   •    Forfeiture Allegation, and
   •    $100.00 special assessment fee.

Count 5:
Possession with Intent to Distribute of marijuana, 21 U.S.C. §§ 84l(a)(l) and.84l(b)(l)(D);
18 u.s.c. § 2.

        •         NMT 5 years imprisonment;
        •         NMT $250,000.00 fine;
        •         NLT 2 years supervised release;
        •         Forfeiture allegation; and
        •         $100.00 special assessment fee.

        If the   defendant has a prior conviction for a felony drug offense the penalties are:
        •         NMT 10 years imprisonment;
        •         NMT $500,000.00 fine;
        •         NLT 4 years supervised release;                                          --
        •         Forfeiture allegation; and
        •         $100.00 special assessment fee.




                                                    9
